Title: To James Madison from DeWitt Clinton, 25 June 1804
From: Clinton, DeWitt
To: Madison, James



Sir,
New York 25 June 1804
I inclose you a copy of an Affidavit of Thomas Cook relative to the outrage lately committed in this port.
Our port is still blockaded by the Cambrian and Boston Frigates which continue stationed in the Bay about two miles this side of the Hook.
The sloop of war Driver is cruizing just outside of the Bar and yesterday brought a vessel to which was coming into port. I have the honor to be &c
(signed)   De Witt Clinton
